Proceeding pursuant to CPLR article 78 to review a determination of the respondent dated October 31, 1985, which, after a hearing, found that the petitioner had misapplied a restricted pesticide in a residential dwelling, and imposed a penalty.
Adjudged that the determination is confirmed and the petition is dismissed, with costs.
We find that the respondent’s determination was supported by substantial evidence (see, Matter of Pell v Board of Educ., 34 NY2d 222). Mangano, J. P., Thompson, Kunzeman and Sullivan, JJ., concur.